Citation Nr: 1528593	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-35 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January to May 2002 and from October 2004 to December 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota and then in Wichita, Kansas, the RO of jurisdiction.  

The Veteran appointed his attorney as representative for the appeal of all issues relating to TDIU.  See April 2012 VA Form 21-22.  As discussed below, his appeal also included the issue of entitlement to total disability based on the rating criteria for PTSD.  In fact, his attorney discussed the merits of the claim for an increased rating for PTSD in his April 2015 argument to the Board.  Therefore, the Board considers the attorney the representative for both claims on appeal as they are procedurally and factually intertwined and the attorney addressed both claims in his argument. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2012 notice of disagreement, the Veteran appealed stating that his PTSD warranted a total disability rating.  In so doing, he appealed the August 2011 denial of a total disability for PTSD based on the rating criteria as well as the December 2011 denial of TDIU based on extra-schedular considerations.  The RO has not issued a statement of the case (SOC) for the appeal for an increased schedular rating for PTSD.  As such, the Board has no discretion, and the issue of an increased rating for PTSD must be remanded for such a purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The claim for TDIU based on PTSD symptoms is inexplicably intertwined with the claim for a higher rating for PTSD and is also remanded.  The claims file also does not appear to contain a notification letter explaining the requirements for proving TDIU, and one should be provided. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice that explains the requirements for proving a claim for TDIU.  Put a copy of the notice letter in the claims file.

2. Readjudicate the appeal for an initial rating in excess of 70 percent for PTSD and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

3. If the claims on appeal remain denied, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




